Case 1:18-cr-10332-GAO Document 71 Filed 10/10/19 Page 1 of 6

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

UNITED STATES OF AMERICA,
Vv.

No, 18-CR-10332
FRANKLIN PERRY,

Defendant.

 

 

DEFENDANT FRANKLIN PERRY’S SENTENCING MEMORANDUM

L Introduction

Franklin Perry stands before this Court having accepted responsibility for his actions. He
has admitted having dealt in counterfeit currency and passed counterfeit notes, without seeking a
plea agreement from the Government.' He understands that his actions were wrong, and that his
objective to make money to support his family, despite a disability that severely limits his ability
to work, does not excuse his conduct. Since his arrest in August 2018, Mr. Perry has served a
sentence in an unrelated state case without a single disciplinary incident, and throughout the period
both before and after this brief state sentence, he has dutifully observed the conditions of his
release.

TE. Sentencing Guideline Calculation

Mr. Perry agrees with the Probation Department that the Base Offense Level under the

federal sentencing guidelines is 9 under USSG §2B5.1(a). However, Mr. Perry disagrees with the

 

' Although there is no formal plea agreement, Perry pleaded guilty based on the understanding,
from discussions between his counsel and AUSA Theodore Merritt, that the Government would
recommend a sentence at the low end of the applicable guideline range.
Case 1:18-cr-10332-GAO Document 71 Filed 10/10/19 Page 2 of 6

addition of 6 levels on the basis that Mr. Perry manufactured or produced counterfeit obligation[s]
and possessed or had custody of or control over a counterfeiting device or materials.” PSR, 420.
As noted by the Probation Department, subsection (b)(2)(A), in conjunction with subsection (b}(3),
increases to 15 the level of the offense of counterfeiting where the defendant has “manufactured
or produced any counterfeit obligation or security of the United States, or possessed or had custody
of or control over a counterfeiting device or materials used for counterfeiting.”

Mr, Perry has pleaded guilty to knowingly selling and passing counterfeit currency, not
that he had manufactured or produced such currency or that he possessed a counterfeiting device
or materials. Mr, Perry denies any involvement in the manufacture or production of the counterfeit
notes at issue, and there is no evidence proving such involvement on his part. Indeed, the statement
of offense recited by the Government at the Rule 11 hearing (on April 2, 2019) does not allege that
Mr. Perry manufactured or produced the counterfeit currency that he sold on June 28, 2018 or
passed on July 25, 2018. Nor does the Government allege that the items seized on August 23,
2018 at a location that was not his residence were in fact used for counterfeiting, let alone that
such items were used to manufacture or produce the counterfeit currency at issue in the indictment.
The statement of offense merely alleged that federal agents seized several household “items are
all used for counterfeiting Federal Reserve notes.”

The enhancement under section 2B5.1(b)(2)(A) applies “only where there is some linkage
to the actual production of counterfeit obligations.” United States v. Allen, 434 F.3d 1166, 1172
(9"" Cir, 2006), Thus, the Government is required to prove that the devices or materials were used
for counterfeiting. Jd. “Possession or custody over devices or materials that could be used for
counterfeiting but have not been does not count.” /d Where, as here, “a sentencing factor has an

extremely disproportionate effect on the sentence relative to the offense of conviction,” the
Case 1:18-cr-10332-GAO Document 71 Filed 10/10/19 Page 3 of 6

Government must prove this factor by clear and convincing evidence. United States v. Rogers,
No. 2:17-CR-00035-JLQ-2, 2017 U.S. Dist. LEXIS 168079, *5-6 (E.D. Wash. Oct. 11, 2017). It
has not done so. Cf United States v. Defillippo, 11-CR-738, 2012 U.S. Dist. LEXIS 59387, *3
(E.D.N.Y. April 17, 2012) (enhancement applied where the defendant admitted to the production
and repeated use of counterfeit currency in prior years). Accordingly, Mr. Perry’s sentencing
guideline calculation should not be enhanced under USSG §2B5.1(b)(3).
For the reasons described above, Mr. Perry’s sentencing guideline calculation should be

as follows:

Base Offense Level 9

Specific Offense Characteristics 0

Specific Offense Characteristics (Victims) 0

Adjusted Offense Level 9
Acceptance of Responsibility: -2
Total Offense Level 7

Although Mr. Perry acknowledges that he falls within Criminal History Category VI, the
charge reflected in PSR, $47 (operating with a suspended license) was subsumed and resolved
together with the charges described in PSR, $45 (possession and uttering of a counterfeit note) on
January 24, 2012, Accordingly, there should be no additional 2-point increase for this offense and
Mr. Perry’s criminal history score should be 13, the low end of Category VI. The sentencing table
therefore establishes a guideline range of 15-21 months, which falis within Zone D.

I. Argument

This Court has broad discretion and latitude to impose a sentence below the guideline

range. While the Court must start with a guideline calculation, the guidelines are advisory, and
Case 1:18-cr-10332-GAO Document 71 Filed 10/10/19 Page 4 of 6

district courts are required to consider all of the factors listed in 18 U.S.C. § 3553(a) in imposing
asentence. Gall vy. U.S., 552 U.S. 38, 49 (2007); US. v. Martin, 520 F.3d 87, 91 (st Cir. 2008)
(citing Gall, 552 U.S. at 49) (district court should begin its sentencing analysis with the advisory
guidelines calculation, then its “next steps should include hearing argument from the parties as to
the proper sentence in a particular case, weighing the applicability of the sundry factors delimeated
in 18 U.S.C, § 3553(a), reaching an ultimate sentencing determination, and explicating that
decision on the record”), The paramount directive in 18 U.S.C. § 3553(a) is that the Court impose
a sentence that is “sufficient, but not greater than necessary,” to achieve the purposes of the
sentencing statute.

Section 3553(a) directs sentencing courts to consider a number of factors, including
(among other things): the nature and circumstances of the offense, the history and characteristics
of the defendant, the need for the sentence imposed to reflect the seriousness of the offense,
promote respect for the law, and provide just punishment for the offense, to afford adequate
deterrence, to protect the public, to provide the defendant with needed educational or vocational
training, medical care, or other correctional treatment, the need to avoid unwarranted sentence
disparities. fd. § 3553(a)(1) - (a\(7).

During his lifetime, Mr. Perry experienced childhood poverty, a physically and emotionally
abuse father, alcohol abuse that afflicted both himself and many members of his family, and bouts
of depression so significant that they required inpatient treatment. PSR, 973-74, 88. He dropped
out of school in the ninth grade, PSR 992, and immediately became involved in a string of street
crimes and drug offenses that resulted in several years of involvement in the state criminal justice
system. Despite these significant past challenges, Mr. Perry, who is now 53 years of age, is

committed to living a peaceful, family-oriented, and law-abiding life. He is a “kind, helpful, and
Case 1:18-cr-10332-GAO Document 71 Filed 10/10/19 Page 5 of 6

loving” man. PSR, 981. He is also a devoted father to his children, who enjoys walking his
youngest daughter to and from school each and every day. Jd He is not a violent person, and he
has made determined efforts to address his past history of alechol abuse.

Mr. Perry he has taken full responsibility for his actions, which were largely the result of
desperation, dire financial circumstances, and a desire to support his family. He has paid a heavy
price for his criminal conduct, including incarceration, loss of liberty, and a felony conviction.
His primary focus is to be there for his children and grandchildren today and in the future, and to
live out his life as a responsible member of his family and community.

IV. Conclusion

Based on the proper guideline calculation, the non-violent nature of the offenses at issue,
and Mr. Perry’s past and present personal circumstances as described above, a sentence of a year
and day - ~ with no fine - - is sufficient, but not greater than necessary, to effectuate the sentencing

purposes of 18 U.S.C. § 3553(a).

Dated: October 10, 2019 Respectfully submitted,

FRANKLIN PERRY,
By his attorneys,

/s/ Paul Kelly

Paul Kelly (BBO #267010)
Benjamin Davis (BBO # 673017}
Jackson Lewis PC

75 Park Plaza, 4" Floor

Boston, MA 02116

Telephone: (617) 367-0025

paul. keliy@jacksonlewis.com
Benjamin.davis@jacksonlewis.com
Case 1:18-cr-10332-GAO Document 71 Filed 10/10/19 Page 6 of 6

Certificate of Service
I certify that this document was filed through ECF and will be sent electronically to the

registered participants as identified in the Notice of Electronic Filing and paper copies will be sent
to those indicated as non-registered participants.

/s/ Paul V, Kelly
Jackson Lewis P.C.

4843-9610-2056, v. 1
